Citation Nr: 0823236	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-21 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to an effective date earlier than February 
13, 2001 for instability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for a right knee condition 
and found that new and material evidence had not been 
submitted to reopen the veteran's claim for rheumatoid 
arthritis.  In October 2005, the Board found that new and 
material evidence had been submitted, and remanded the issues 
of entitlement to service connection for a right knee 
condition and rheumatoid arthritis for further development.  
Specifically, the Board requested the incorporation of 
outstanding medical records that were not associated with the 
claims file, Social Security Administration (SSA) records, 
and a VA examination.  In a February 2008 rating decision, 
the RO granted service connection for a right knee condition, 
claimed as instability of the right knee, effective February 
13, 2001.  In April 2008, the veteran submitted a notice of 
disagreement contesting the effective date of the initial 
disability rating.

In June 2005, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge, a transcript of 
which is of record.

The issue of entitlement to an effective date earlier than 
February 13, 2001 for service-connected instability of the 
right knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's rheumatoid arthritis is shown to be 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
veteran's rheumatoid arthritis was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

As was noted in the Introduction, this case was remanded by 
the Board in October 2005.  Pursuant to the Board's remand 
instructions, medical records from Dr. GM and the veteran's 
SSA records were obtained and associated with the claims 
file.  Further, the veteran was scheduled for two VA 
examinations.  The examinations were conducted in November 
2006 and December 2007.  The veteran's claim was re-
adjudicated by the Appeals Management Center (AMC) in a 
February 2008 supplemental statement of the case.  Thus, the 
Board's remand instructions were complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].



II. VCAA 

The veteran and his representative contend that the veteran's 
rheumatoid arthritis is linked to trauma he suffered while in 
a motor vehicle accident during service.  Because the claim 
of service connection for rheumatoid arthritis on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 
2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for rheumatoid 
arthritis.  The record clearly demonstrates that the veteran 
currently has rheumatoid arthritis, which was diagnosed in 
February 1990.  Thus, the remaining questions pertaining to 
service connection are whether the veteran incurred an injury 
or disease during his period of service and whether his 
current disability is related to such injury or disease.

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of rheumatoid arthritis.  However, 
the veteran's service medical records document that the 
veteran was in a motor vehicle accident in February 1971, and 
that he received treatment for injuries from this accident in 
February and March 1971.  Accordingly, the Board concludes 
that the veteran did experience an event or injury during 
service.  

The final issue remaining is whether the veteran's current 
rheumatoid arthritis is related to his injuries sustained 
from the motor vehicle accident during service.  The Board 
notes that in a September 2000 statement, Dr. GM noted that 
the veteran had been under his care since July 1994 for 
rheumatoid arthritis, and that after careful review of the 
veteran's history, Dr. GM thought there was no question the 
veteran's rheumatoid disease was activated and markedly 
worsened as a result of a truck wreck that he sustained in 
1971.  Thereafter, in an October 2001 statement, Dr. GM 
acknowledged that the 1971 accident occurred long before the 
veteran was diagnosed with rheumatoid arthritis.  However, 
Dr. GM stated that what he meant to convey was that the 
injuries sustained at that time when added to the veteran's 
rheumatoid disease years later had produced a more severe 
clinical picture than would have occurred with either process 
alone.  Finally, in a January 2002 statement, Dr. GM noted 
that he had reviewed the veteran's service medical records as 
well as pictures of the 1971 automobile accident, and felt 
that it was more likely than not that his rheumatoid 
arthritis had been significantly aggravated and worsened as a 
result of the accident.

Based on the above evidence, the Board remanded the claim in 
October 2005 because Dr. GM did not provide a medical 
rationale in his statements linking the veteran's rheumatoid 
arthritis to the in-service motor vehicle accident.  The 
Board found that it was unclear from the record how injuries 
which preceded the veteran's development of rheumatoid 
arthritis could have aggravated the disability.  Therefore, 
the Board found that an examination was necessary in order to 
confirm whether the veteran's current rheumatoid arthritis 
was causally related to his period of active duty, to include 
the motor vehicle accident therein.

As a result of the October 2005 remand, the veteran was 
afforded VA examinations in November 2006, which included an 
addendum in January 2007, and December 2007.  In this regard, 
the November 2006 VA examiner concluded that the veteran's 
rheumatoid arthritis was related to the prior trauma that 
occurred while he was in the military.  However, while the 
November 2006 VA examiner discussed the veteran's current 
condition and the motor vehicle accident that occurred in 
service, he did not indicate whether the veteran's claims 
file was reviewed, as was required pursuant to the Board's 
remand instructions.  Nonetheless, evidence that the veteran 
was in a motor vehicle accident during service is documented 
in the veteran's claims file.  As such, the November 2006 VA 
examiner did base his opinion on a substantiated event.

The RO returned the veteran's claims file to the November 
2006 VA examiner, and instructed him to indicate that the 
claims file was reviewed, and to state whether it was at 
least as likely as not that the veteran's rheumatoid 
arthritis was causally related to active service, to include 
the injuries the veteran sustained as a result of the in-
service motor vehicle accident.  In January, 2007, the 
November 2006 VA examiner issued an addendum to the November 
2006 opinion stating that the majority of the veteran's 
rheumatoid problems occurred while in the service, concluding 
that active duty service accounted for at least 51 percent 
(more likely than not) of his problems regarding his 
rheumatoid arthritis.  Although the VA examiner referenced 
the veteran's service medical records in this opinion, he 
once again failed to indicate whether the veteran's claims 
file was reviewed. 

As a result, the veteran was afforded a new VA examination in 
December 2007.  The December 2007 VA examiner indicated that 
the veteran's claims file was reviewed, as was the Board's 
remand.  After examining the veteran, the December 2007 VA 
examiner stated that it was difficult to state whether the 
veteran's rheumatoid arthritis started in the service or not 
without resort to speculation. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these opinions are of approximately equal probative 
value and persuasiveness.  Because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current rheumatoid arthritis was incurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current rheumatoid arthritis to 
his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current rheumatoid arthritis is 
related to his active military service.  Accordingly, the 
Board concludes that service connection for rheumatoid 
arthritis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


ORDER

Entitlement to service connection for rheumatoid arthritis is 
granted. 


REMAND

In February 2008, the RO issued a rating decision which 
granted service connection at a 10 percent disability rating 
for instability of the right knee, effective February 13, 
2001.

In April 2008, the veteran filed a notice of disagreement 
contesting the assigned initial disability rating for his 
service-connected instability of the right knee.  
Specifically, the notice requests an earlier effective date 
in 1999, the date of the first RO denial due to having filed 
a not well grounded claim.

As the Board has found that the veteran submitted a timely 
notice of disagreement with the assignment of the effective 
date for the grant of service connection for instability of 
the right knee, the Board must remand this issue for the RO 
to issue a statement of the case (SOC) and to give the 
veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlincon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
the issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and 
regulations, on the issue of entitlement 
to an effective date earlier than February 
13, 2001 for instability of the right knee 
must be issued.  Manlincon, 12 Vet. App. 
238.  The veteran should be advised of the 
time period in which to perfect his 
appeal.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  Only if the veteran's 
appeal as to these issues is perfected 
within the applicable time period, then 
such should return to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


